Hall, Judge.
1. The testimony for the State and for the defendant was in conflict concerning the occurrence in which the defendant, a deputy sheriff, was charged with the crime of shooting at another. There was evidence that thé person allegedly shot at was driving on the highway, and the defendant and another officer pursued him and accused him of a traffic violation. There was testimony that after the officers arrested him the defendant stated in the presence of others that he had shot at the person, and there was testimony to the contrary. The evidence of this admission by the defendant and other corroborating evidence was sufficient to support the conviction.
2. Neither the record nor the enumerations of error show that the defendant objected at the trial to any charge by the court to the jury, or to the court’s failure to give any charge the defendant had requested or considered necessary. The defendant’s enumerations of error on charges and omissions to charge are without merit. Barnes v. State, 115 Ga. App. 431 (154 SE2d 878); Metropolitan Transit System v. Barnette, 115 Ga. App. 17 (153 SE2d 656).

Judgment affirmed.


Bell, P. J., and Quillian, J., concur.